UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7039


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUANITA E. LAWSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Arenda Wright Allen,
District Judge. (4:99-cr-00055-AWA-6)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juanita E. Lawson, Appellant Pro Se.   Timothy Richard Murphy,
Special   Assistant  United States   Attorney,  Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juanita E. Lawson seeks to appeal the district court’s

order    construing    her    motion    to     dismiss       the    indictment      as    a

successive    28    U.S.C.A.    § 2255        (West    Supp.       2012)   motion    and

dismissing it on that basis.            The order is not appealable unless

a   circuit     justice       or      judge     issues         a    certificate          of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this      standard        by      demonstrating        that

reasonable    jurists        would    find      that     the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief     on     procedural       grounds,        the     prisoner      must

demonstrate    both    that     the    dispositive          procedural     ruling        is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Lawson has not made the requisite showing.                      Accordingly, we

deny her motion for a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                          2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3